DETAILED ACTION
	This office action is in response to the application and claims filed on November 4, 2020.  Claims 1-13 are pending, with claim 1 as the sole independent.

	This application claims benefit to 62/930,226, dated to November 4, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on November 4, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (seventeen (17) pages) were received on November 4, 2020.  These drawings are acknowledged.






EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  A typo adding “An apparatus” and an “and” must be including in independent claim 1 for better readability.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows ([[added): 

Claim 1 (Currently Amended) [[An apparatus comprising:
an electromagnetic metasurface having metasurface features disposed conformally on a surface of a substrate, wherein adjacent metasurface features of the electromagnetic metasurface are spaced apart by less than an operating wavelength of the apparatus;
-wherein the metasurface features of the electromagnetic metasurface support one or more in-plane guided mode resonances; and
-a pattern of coupling features superposed on the metasurface features and configured to couple free-space radiation to a selected at least one of the in-plane guide mode resonances. 



Allowable Subject Matter
Claims 1-13 are allowed.  Claim 1 is the sole independent claim presented for review.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see PTO-892 form references A-G (short description below); IDS references cited on 11/4/2020) does not expressly teach or reasonably suggest, in combination, each claim limitation as presented by independent claim 1.

There is no clear anticipatory prior art reference found in the current record (for 35 U.S.C. 102).  Further, there is no reasonable suggestion with clear motivation and reason to combine for a prima facie rejection for all limitations of claim 1 based on obviousness requirements (as outlined by 35 U.S.C. 103).  In particular, the Apparatus requirements of claim 1 are:

-an electromagnetic metasurface having metasurface features (see Figs. 1G-1J elements 104 a-c; “metasurface” being a term of art) disposed conformally on a surface of a substrate (102), wherein adjacent metasurface features of the electromagnetic metasurface are spaced apart by less than an operating wavelength of the apparatus (elements 104 a-c are spaced in relation to the other in order to meet such conditions in the current application and figures);
-wherein the metasurface features of the electromagnetic metasurface support one or more in-plane guided mode resonances (“GMR”, being a term of art);
-a pattern of coupling features (at 106c, also 108 in Fig. 1G; at 110, also 108/112 in Fig. 1J) superposed on the metasurface features and configured to couple free-space radiation to a selected at least one of the in-plane guide mode resonances (patterning required for an integral formation thereof).  

Based on such an overall combination of features in claim 1, as a whole and as arranged, and in careful consideration of the context of the application and figures, the Examiner is unable to present either an anticipation rejection or a prima facie case of obviousness.  Claims 2-13 are also allowed based on their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-G:

-Reference A to Davoine ‘956 is pertinent to a GMR grating / waveguide device for coupling incident light at an angle to a waveguide.
-Reference B to Wu ‘577 is pertinent to a GMR solar cell using grating structure features (elements 111 “sub-wavelength light pillars”) to couple light into a waveguide.
-Reference C to Wu ‘952 is pertinent to GMR enhancement using grating features and a fluid channel (108).
-Reference D to Akselrod ‘131 is pertinent to optical scattering using adjustable plasmon resonant waveguides with inter-element spacings less than the operating wavelength of the device.
-Reference E to Basset ‘301 is pertinent to a resonant waveguide grating having a plurality 2 of subwavelength structures 2a (para [0150])
-Reference F to Semmlinger ‘646 is pertinent to harmonic light generation metasurface using a base substrate, supporting nonlinear optical (NLO) substrate, an a plurality of patterned paired structures on the supporting NLO substrate that support a toroidal dipole mode.
-Reference G to Dionne ‘819 is pertinent to a similar application from the same Assignee and at least one common Inventor with GMR metasurfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 10, 2022